PER CURIAM.
Seminole County appeals the award of fees to two landowner’s appraisers in an eminent domain action and the admission of testimony by those appraisers. The County alleges that the appraisers were hired under a contingent fee contract in violation of section 475.628, Florida Statutes (2001).
This court has previously determined that a similar type of contractual arrangement between a landowner and an appraiser in a like situation did not constitute a prohibited contingent fee arrangement. See Seminole County v. Chandrinos, 816 So.2d 1241 (Fla. 5th DCA 2002).
We find no error in the remaining issues raised by the County.
AFFIRMED.
HARRIS, PETERSON and GRIFFIN, JJ., concur.